DETAILED ACTION
	This Office Action is in response to the Amendment filed on 09/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The U.S.C. 112, Sixth Paragraph and 112(b) rejections raised in the Non-Final Office Action dated 06/21/2022 are hereby withdrawn due the Amendments filed on 09/07/2022. 

Response to Arguments
Regarding the Provisional Double Patenting Rejection, Applicant’s arguments filed on 09/07/2022 are moot in view of the U.S.C. 101 rejections below.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 19-20 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2 and 16-17 of co-pending Application No. 16/558,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims are the same.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

             Instant Application
          Co-pending Application                   
Claim 1:
An information processing apparatus comprising: 
a processor, executing a control program to be configured to;
authenticates a user; 
transmit an action instructing signal for issuing an instruction to perform an action to a portable device via wireless communication, wherein the portable device has been associated with the user in advance; 

             detect a change of a status of the portable device; and 

             determine, based on the change of the status whether or not the user is holding the portable device.






Claim 2: 
            The information processing apparatus according to Claim 1, the processor executing the control program to be further configured to: 
           identify identification information of the portable device, 
            wherein the processor is configured to transmit the action instructing signal to the portable device corresponding to the identification information.




Claim 19: 
            A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
            authenticating a user; 
         transmitting an action instructing signal for issuing an instruction to perform an action to a portable device, via wireless communication, wherein the portable device has been associated with the user in advance; 
            detecting a change of a status of the portable device; and 
            determining, based on the change of the status, whether or not the user is holding the portable device.





Claim 20:
            A method of information processing comprising: 
            authenticating a user; 
            transmitting an action instructing signal for issuing an instruction to perform an action to a portable device via wireless communication, wherein the portable device has been associated with the user in advance; 
             detecting a change of a status of the portable device; and 
            determining, based on the change of the status, whether or not the user is holding the portable device.
Claim 1:
            An information processing apparatus comprising: 
            A processor, executing a control program to be configured to:
            authenticate a user; 
            transmit an action instructing signal for issuing an instruction to perform an action to a portable device at a plurality of radio wave output intensities selectively, via wireless communication, wherein the portable device has been associated with the user in advance; 
            detect a change of a status of the portable device, for at least one of the plurality of radio wave output intensities; and 
           determine, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities and based on the change of the status corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the user in advance.

Claim 2: 
            The information processing apparatus according to Claim 1, the processor being further configured to: 
            identify identification - 42 -information of the portable device, 
            wherein the processor is configured to transmit the action instructing signal for issuing the instruction to perform the action to the portable device with the identification information.


Claim 16: 
            A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
           authenticating a user who; 
           transmitting an action instructing signal for issuing an instruction to perform an action to a portable device at a plurality of radio wave output intensities selectively, via wireless communication, wherein the portable device has been associated with the user in advance; 
            detecting a change of a status of the portable device, for at least one of the plurality of radio wave output intensities; and 
            determining, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, and based on the change of the status corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the user in advance.  

Claim 17: 
            An information processing apparatus comprising: 
            authenticating a user; 
            transmitting an action instructing signal for issuing an instruction to perform an action to a portable device at a plurality of radio wave output intensities selectively, via wireless communication, wherein the portable device has been associated with the user in advance; 
            detecting a change of a status of the portable device, for at least one of the plurality of radio wave output intensities; and 
            determining, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities and based on the change of the status corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the user in advance.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 20 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 20 recites a series of steps and therefore, is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)

Step 2A Prong One Analysis-Yes, claim 20 recites the abstract idea of a Mental Process and/or Method of Organizing Human Activity. The limitations “authenticating a user ;” “detecting a change of a status of the portable device;” and “determining based on the change of the status, whether or not the user is holding the portable device” are directing to a method to ascertain whether or not the user is holding the portable device. These are steps that basically can be performed in the mind or by a human being.  There is nothing in the claim that precludes the steps from being interpreted as a Mental Process and/or Method of Organizing Human Activity. If claims limitations, under broadest reasonable interpretation, cover Mental Process and/or Method of Organizing Human activity but for the recitation of generic computer components, then the claim falls within the grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 20 is non-statutory. 
	Independent claims 1 and 19 are system and non-transitory computer readable medium respectively, but they also recite the same concept as claim 1. Therefore, they are also non-statutory for the same rationale as claim 1 above.
Dependent claims 2-18 also inherit the 101 rejections as their independent claim 1 above.  
In addition, regarding claim 1, although the preamble of the claim recites “an apparatus” the body of the claim does not positively recite any elements of hardware.  Therefore, the nature of the subject matter claimed may reasonably be construed as software embodiments. The mere recitation of an apparatus/system in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.
	Claims 2-18 are rejected for the same rationale as claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438